DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8-9, 12-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/536,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the present application, claim 1 of the reference application discloses a resin decorative part comprising: a clear decoration having a transparent body transmitting light, the transparent body clear decoration including a carbon-toned irregular surface disposed on the body and having a carbon-toned pattern formed with protrusions and depressions, wherein the carbon-toned irregular surface has a plurality 
Claim 1 of the reference application does not appear to disclose the reference application comprising at least two kinds of the unit patterns with difference top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction.
However claim 7 of the reference application discloses the resin decorative part comprising the unit patterns including at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction.
It would have been obvious to combine claims 1 and 7 of the reference application in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the reference application reads on claim 5 of the present application.
Claim 1 of the reference application reads on claim 7 of the present application.

Claim 3 of the reference application reads on claim 9 of the present application.
Claim 3 of the reference application reads on claim 12 of the present application.
Claim 3 of the reference application reads on claim 13 of the present application.
Claim 5 of the reference application reads on claim 14 of the present application.
Claim 5 of the reference application reads on claim 17 of the present application.
Claim 5 of the reference application reads on claim 18 of the present application.
Regarding claim 19 of the present application, claim 11 of the reference application discloses a dial plate comprising: a clear decoration having a transparent body disposed in a vehicle and transmitting light, the transparent body  including a carbon-toned irregular surface having a carbon-toned irregular pattern formed with protrusions and depressions; a low reflection layer laminated on a viewer side of the body to suppress reflection of light; and a design display section disposed on the body and transmitting light such that a design related to the vehicle is illuminated, wherein the carbon-toned irregular surface has a plurality of unit patterns that are transparent and constitute a transparent and simulated weave of pseudo carbon fiber bundles representing  carbon fiber bundles in a pseudo manner, as the protrusions and depressions that form the carbon-toned pattern, each of the unit pattern has a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle and a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape, and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is 
Claim 11 of the reference application does not appear to disclose the reference application comprising at least two kinds of the unit patterns with difference top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction.
However claim 7 of the reference application discloses the resin decorative part comprising the unit patterns including at least two kinds of the unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction.
It would have been obvious to combine claims 7 and 11 of the reference application in order to arrive at the invention of claim 19 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 19, the term “kinds” in line 13 of claim 1 and line 19 of claim 19 is indefinite in that it is unclear what the term “kinds” is intended to convey.
It is suggested changing the term “kinds” in line 13 of claim 1 and line 19 of claim 19.

Claims 14-18 recites the limitation “the colored layer side” in lines 13-14 of claim 14, lines 13-14 of claim 15, lines 13-14 of claim 16, lines 13-14 of claim 17 and lines 13-14 of claim 18. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikumi et al (JP 2017-102016) in view of Takemoto et al (US2017/0157804).

Regarding claims 1 and 2, Ikumi discloses a vehicle interior component (paragraph [0014]) comprising a clear layer made of a synthetic resin (Fig. 3 #4; paragraph [0023]), wherein the clear layer has a carbon-like pattern M formed thereon in which a plurality of convex portions are formed in a desired shape (Fig. 3 #4 and #41; paragraph [0024]), wherein the carbon-like pattern is approximated to one carbon fiber 
The vehicle interior component reads on the claimed resin decorative part. The clear layer reads on the claimed clear decoration having a body transmitting light. The carbon-like pattern reads on the claimed carbon-toned irregular surface. The plurality of convex portions reads on the claimed carbon-toned pattern formed with protrusions and depressions. The plurality of convex portions in a horizontal direction and plurality of convex portions in a vertical direction reads on the claimed carbon-toned irregular surface having a plurality of unit patterns that constitute a weave of pseudo carbon fiber bundles presenting carbon fiber bundles in a pseudo manner as the protrusions and depressions form the carbon-toned pattern. The carbon-like pattern being composed of an aggregate of a plurality of rectangular regions reads on the claimed at least two kinds of unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction. 

Ikumi does not appear to explicitly disclose the unit patterns each having a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle as claimed in claim 1 and the top portion inclination of the top portion varying stepwise in the unit patterns that are adjacent to each other and in which the extending direction of the pseudo carbon fiber bundle is the same direction as claimed in claim 2.

However, Takemoto discloses a coated fiber-reinforced resin molded article comprising a carbon fiber woven fabric impregnated in resin (paragraph [0023]), wherein the carbon fiber woven fabric has surface irregularities (Figs. 6-7; paragraphs [0035] and [0036]) and a relationship of Db/Da ≤ 0.7 where Da denotes depth of a concave shape and Db denotes shape of a concave shape in a coating layer (paragraph [0023])
The line B in Fig. 7 reads on the claimed center line for the unit patterns each having a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle. The relationship of Db/Da ≤ 0.7 where Da denotes depth of a concave shape and Db denotes shape of a concave shape in a coating layer reads on the claimed top portion inclination of the top portion varying stepwise in the unit patterns that are adjacent to each other and in which the extending direction of the pseudo carbon fiber bundle is the same direction.

Ikumi and Takemoto are analogous art because they are from the same field of woven carbon fiber bundles. Ikumi is drawn to a prepreg patter of impregnated carbon fibers woven into a twill weave for a vehicle interior component (see paragraphs [0016] and [0018] of Takemoto). Takemoto is drawn to a fiber-reinforced resin molded article (see Abstract of Takemoto).

It would have been obvious to one of ordinary skill in the art having the teachings of Ikumi and Takemoto before him or her, to modify the vehicle interior component of 

Regarding claims 3 and 4, Ikumi discloses the vehicle interior component comprising the prepreg pattern of woven carbon fibers in a twill weave pattern in rectangular regions (Fig. 2 #10S and #10T; paragraph [0018]).
The prepreg pattern of woven carbon fibers in a twill weave pattern in rectangular regions reads on the claimed carbon-toned pattern being a twill weave pattern in which the extending direction of the pseudo carbon fiber bundle coincides with a long side direction of the unit pattern and the long side direction crosses another.

Regarding claims 5-8, Ikumi does not appear to explicitly disclose the vehicle interior comprising unit patterns each having a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending directions as claimed in claims 5-5-7 and a boundary line of the top portion and the pair of curved portions being an arc-shaped curve protruding from the top portion side toward the curved portion side as claimed in claim 8.


The surface irregularities in an oval or ellipse shape reads on the claimed unit patterns each having a pair of curved portions positioned on both sides of the top portion in the extending direction and formed in a curved shape and a curvature of the pair of curved portions in a section along the extending direction of the pair of curved portions is greater on a center portion side than on an end portion side in a crossing direction that crosses the extending directions as claimed in claims 5-5-7 and a boundary line of the top portion and the pair of curved portions being an arc-shaped curve protruding from the top portion side toward the curved portion side as claimed in claim 8.

Regarding claims 9-13, Ikumi discloses the vehicle interior component comprising a print layer having a carbon color and reflecting light (Fig. 3 #3; paragraphs [0018] and [0026]), wherein the print layer is formed of the carbon-like pattern composed of the plurality of rectangular regions and in contact with the plurality of convex portions (Fig. 3 #3; paragraph [0018])
The print layer having a carbon color and reflecting light reads on the claimed carbon color layer colored in a carbon color and reflecting light. The print layer is formed of the carbon-like pattern composed of the plurality of rectangular regions and in contact with the plurality of convex portions reads on the claimed carbon color layer laminated 

Regarding claims 14-18, Ikumi discloses the vehicle interior component comprising a print layer having a carbon color and reflecting light (Fig. 3 #3; paragraphs [0018] and [0026]), wherein the print layer is formed of the carbon-like pattern composed of the plurality of rectangular regions and in contact with the plurality of convex portions (Fig. 3 #3; paragraph [0018])
The print layer having a carbon color and reflecting light reads on the claimed colored layer laminated on an opposite side to a viewer side of the body and colored in a carbon color. The print layer is formed of the carbon-like pattern composed of the plurality of rectangular regions and in contact with the plurality of convex portions reads on the claimed carbon-toned irregular surface disposed on the viewer side of the body and the top portions of the unit patterns being convex from the opposite side to the viewer side towards the viewer side. The plurality of convex portions of the clear layer reads on the claimed clear decoration reflecting part of light incident on the carbon-toned irregular surface toward the viewer side and transmitting another part of light incident on the carbon-toned irregular surface toward to colored layer side.

Regarding claim 19, Ikumi discloses a vehicle interior component of an instrument dial (paragraph [0014]) comprising a clear layer made of a synthetic resin (Fig. 3 #4; paragraph [0023]), wherein the clear layer has a carbon-like pattern M formed thereon in which a plurality of convex portions are formed in a desired shape 
The vehicle interior component of an instrument dial reads on the claimed dial plate. The base material reads on the claimed clear decoration having a body transmitting light. The clear layer reads on the claimed low reflection layer laminated on a viewer side of the body and suppressing reflection of light. The print layer reads on the claimed design display section disposed on the body and transmitting light such that a design related to the vehicle is illuminated. The carbon-like pattern reads on the claimed carbon-toned irregular surface. The plurality of convex portions reads on the claimed carbon-toned pattern formed with protrusions and depressions. The plurality of convex portions in a horizontal direction and plurality of convex portions in a vertical direction reads on the claimed carbon-toned irregular surface having a plurality of unit patterns that constitute a weave of pseudo carbon fiber bundles presenting carbon fiber bundles in a pseudo manner as the protrusions and depressions form the carbon-toned pattern. The carbon-like pattern being composed of an aggregate of a plurality of rectangular regions reads on the claimed at least two kinds of unit patterns with different top portion inclinations, where the top portion inclination is an inclination of a center line 

Ikumi does not appear to explicitly disclose the unit patterns each having a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle.

However, Takemoto discloses a coated fiber-reinforced resin molded article comprising a carbon fiber woven fabric impregnated in resin (paragraph [0023]), wherein the carbon fiber woven fabric has surface irregularities (Figs. 6-7; paragraphs [0035] and [0036]) and a relationship of Db/Da ≤ 0.7 where Da denotes depth of a concave shape and Db denotes shape of a concave shape in a coating layer (paragraph [0023])
The line B in Fig. 7 reads on the claimed center line for the unit patterns each having a top portion positioned at a center in an extending direction of the pseudo carbon fiber bundle. The relationship of Db/Da ≤ 0.7 where Da denotes depth of a concave shape and Db denotes shape of a concave shape in a coating layer reads on the claimed top portion inclination of the top portion varying stepwise in the unit patterns that are adjacent to each other and in which the extending direction of the pseudo carbon fiber bundle is the same direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785